NO. 12-06-00009-CV
IN THE COURT OF APPEALS
TWELFTH COURT OF APPEALS DISTRICT
TYLER, TEXAS
§
 
IN RE: MICHAEL KENNEDY,                        §     ORIGINAL PROCEEDING
RELATOR
§





MEMORANDUM OPINION
            In this original proceeding, Michael Kennedy seeks an order vacating his 1986 conviction
for burglary, asserting that the conviction is void.
            Appellant appealed his conviction in appellate cause number 12-86-00248-CR.  His
conviction became final when we issued our mandate.  In a criminal case, mandamus relief is
authorized only if the relator establishes that (1) he has no other adequate legal remedy and (2) under
the facts and law, the act sought to be compelled is purely ministerial.  State ex rel. Hill v. Fifth
Court of Appeals, 34 S.W.3d 924, 927 (Tex. Crim. App. 2001).  Because Kennedy contends his
conviction is void, the proper avenue for seeking relief is by application for writ of habeas corpus.
See Tex. Code Crim. Proc. Ann. arts. 11.01, 11.07 (Vernon 2005).  Moreover, after carefully
reviewing Kennedy’s mandamus petition, we conclude that he has not shown the trial court violated
a ministerial duty.  Consequently, Kennedy has not shown himself entitled to mandamus relief. 
Accordingly, the petition for writ of mandamus is denied.
                                                                                                     JAMES T. WORTHEN 
                                                                                                                 Chief Justice

Opinion delivered January 18, 2006.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.

(PUBLISH)